HAWKINS, J.
Conviction is for theft from the person, with an assessed punishment of two years’ confinement in the penitentiary.
This is a companion case to No. 6874, A. C. Huckaby v. State, 240 S. W. 557, and No. 6876, T. J. Huckaby v. State, 240 S. W. 558 (opinions delivered April 26, 1922) 240 S. W. 558. The facts in the instant case are identical with those stated in the opinions supra. This case must be reversed for insufficient corroboration of the accomplice witness, and the foregoing eases are referred to for a statement of facts.
The judgment of the trial court is reversed, and the cause remanded.